                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

DERRICK MATHIS,                               :
    Plaintiff,                                :
                                              :
        v.                                    :       CIVIL ACTION NO. 19-CV-4804
                                              :
MRS. BENDER, et al.,                          :
     Defendants.                              :

                                             ORDER

        AND NOW, this 8th day of April, 2020, upon consideration of Derrick Mathis’s

Complaint (ECF. No. 2), it is ORDERED that:

        1.         Mathis’s Complaint is DISMISSED for the reasons discussed in the Court’s

Memorandum Opinion.          Mathis’s federal claims are DISMISSED WITH PREJUDICE.

Mathis’s state law claims are DISMISSED WITHOUT PREJUDICE for lack of subject matter

jurisdiction.

        2.      Mathis may file an amended complaint within thirty (30) days of the date of this

Order in the event he can state a basis for the Court’s jurisdiction over his state law claims. Any

amended complaint must clearly state the basis for the Court’s jurisdiction. The amended

complaint shall be a complete document that does not rely on the initial Complaint or other papers

filed in this case to state a claim. When drafting his amended complaint, Mathis should be mindful

of the Court’s reasons for dismissing the claims in his initial Complaint as explained in the Court’s

Memorandum. Alternatively, Mathis may seek to file his claims in the appropriate state court,

where federal jurisdiction will not be an issue, rather than returning to this Court with an amended

complaint. Upon the filing of an amended complaint, the Clerk shall not make service until so

ORDERED by the Court.


                                                  1
       3.         Mathis may access a blank copy of this Court’s current standard form to be

used by a self-represented litigant filing a civil action on the Court’s web,

https://www.paed.uscourts.gov/documents/forms/frmc1983f.pdf. Mathis may use this form to

file his amended complaint if he chooses to do so and is reminded to mark all documents with

“Civil Action 19-4804”.

       4.      If Mathis fails to file an amended complaint in accordance with this Order, his

case may be dismissed without further notice for failure to prosecute.



                                               BY THE COURT:


                                               /s/ Mitchell S. Goldberg
                                               MITCHELL S. GOLDBERG, J.




                                                  2
